UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-1008



VELMA V. BANKS,

                                              Plaintiff - Appellant,

          versus


SAN-J INTERNATIONAL,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. Robert E. Payne, District Judge.
(CA-00-184-3)


Submitted:   September 25, 2001           Decided:   October 15, 2001


Before MICHAEL, MOTZ, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Velma V. Banks, Appellant Pro Se. William Carter Younger, James
LeRoy Banks, Jr., MCGUIREWOODS, L.L.P., Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Velma V. Banks appeals the district court’s order granting

summary judgment to the Defendant in her civil action.       We have

reviewed the record and the district court’s opinion and find no

reversible error.     Accordingly, we affirm on the reasoning of the

district court.     Banks v. San-J Int’l, No. CA-00-184-3 (E.D. Va.

Nov. 29, 2000 & Jan. 18, 2001).        We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                             AFFIRMED




                                   2